DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022 has been entered.
 
Examiner’s Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lujan et al. (US 2018/0148051 A1, hereinafter “Lujan”) in view of Akella et al. (US 2020/0139959 A1, hereinafter “Akella”).

Regarding claim 1, Lujan teaches:
A method for planning a speed of an autonomous vehicle (see at least Fig. 5, disclosing a method), comprising:
generating a plurality of speed trajectories to be selected for the autonomous vehicle before the autonomous vehicle changes a lane (see at least Fig. 10; [0083]-[0084], disclosing a lattice graph with nodes and transitions between nodes that indicate future states of the AV, i.e. the nodes and transitions represent a plurality of speed trajectories that the AV could take. The states include the velocity of the AV according to [0071]; See also Fig. 9, [0077], disclosing the intended path includes paths for changing lanes), wherein each speed trajectory in the plurality of speed trajectories to be selected comprises the speeds to be selected at a plurality of time points within a preset time range (see at least Fig. 10; [0071], [0078], disclosing states of the AV include velocity and a time value, i.e. a point in time; see also [0068], disclosing the path is selected for a predetermined time interval, i.e. a preset time range); 
obtaining predicted speeds and predicted positions of an obstacle at the plurality of time points (see at least [0078]-[0079], disclosing determining the predicted paths of objects or obstacles.  These determinations may take into account position and speed of nearby objects);
calculating a cost function value of each speed trajectory of the plurality of speed trajectories to be selected of the autonomous vehicle (see at least [0071]-[0072], disclosing generating a cost function to determine a selected path), according to the plurality of speed trajectories to be selected of the autonomous vehicle, and the predicted speeds and the predicted positions of the obstacle at the plurality of time points, comprising (see at least Fig. 10; [0082], [0084] disclosing various costs associated with nodes and transitions between the nodes, i.e. the trajectories to be selected, include the predicted paths of object, i.e. obstacles; see also [0078]-[0079], disclosing the predicted paths of objects, i.e. obstacles, take into account at least position and speed of the objects): 
setting an expected distance at each time point, according to the speed to be selected of the autonomous vehicle at each time point, the predicted speed of the obstacle at each time point (see at least [0079]-[0081], disclosing each node in the lattice represents, for each particular point in time, an expected relative position and velocity of the AV with respect to the region of interest. The predicted paths of obstacles likely to intersect the region of interest are determined considering the position and speed of the obstacles), (Lujan: see at least [0087], disclosing a cost associated with a node provided that there is sufficient distance between the AV and any other vehicles).
for each speed trajectory to be selected, calculating the cost function value of the speed trajectory to be selected at each time point according to the expected distance and a distance to be selected at each time point, wherein the distance to be selected is a distance from the autonomous vehicle to the obstacle on the speed trajectory to be selected (see at least [0084], disclosing assigning a cost for each node and transition between nodes. The cost function is based at least in part on a distance between the AV and one or more objects, i.e. the distance to be selected), and 
obtaining the cost function value of the speed trajectory to be selected within the preset time range according to the cost function value of the speed trajectory to be selected at each time point ((see at least [0085]-[0104], disclosing obtaining a cost for each node and transition between nodes at time points t0 through t4; see also [0105], disclosing selecting a best case, i.e. lowest cost) path for the AV to travel, i.e. the cost is the sum of the costs at each time point; see also [0068], disclosing the path is selected for a predetermined time interval, i.e. a preset time range); and
 selecting a speed trajectory to be selected with a minimum cost function value, as a planning speed trajectory of the autonomous vehicle (see at least [0105], disclosing selecting a best case, i.e. lowest cost) path for the AV to travel).
Lujan does not explicitly teach:
a result of determining whether a lane change corresponding to the speed trajectory to be selected is a lane change for overtaking or a lane change for yielding, and a preset parameter…
However, in the same field of endeavor, cost trajectories for vehicles, Akella teaches:
a result of determining whether a lane change corresponding to the speed trajectory to be selected is a lane change for overtaking or a lane change for yielding, and a preset parameter (see at least [0051]-[0053], disclosing weights, i.e. preset parameters, associated with the cost of passing, i.e. a determination of overtaking, an obstacle)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the expected distance of Lujan to incorporate a weight for overtaking, as taught by Akella.  One would have been motivated to make this modification in order to allow the vehicle to explore trajectories which may be further from a reference trajectory, as taught by Akella in at least [0051], thus potentially providing a safer trajectory to be selected.

Regarding claim 7, Lujan teaches:
An apparatus for planning a speed of an autonomous vehicle, comprising:
one or more processors (see at least [0049], disclosing one or more processors 44);
a storage device configured to store one or more programs (see at least [0049], disclosing a storage 46);
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to:
generate a plurality of speed trajectories to be selected for the autonomous vehicle before the autonomous vehicle changes a lane (see at least Fig. 10; [0083]-[0084], disclosing a lattice graph with nodes and transitions between nodes that indicate future states of the AV, i.e. the nodes and transitions represent a plurality of speed trajectories that the AV could take. The states include the velocity of the AV according to [0071]; See also Fig. 9, [0077], disclosing the intended path includes paths for changing lanes), wherein each speed trajectory in the plurality of speed trajectories to be selected comprises the speeds to be selected at a plurality of time points within a preset time range (see at least Fig. 10; [0071], [0078], disclosing states of the AV include velocity and a time value, i.e. a point in time; see also [0068], disclosing the path is selected for a predetermined time interval, i.e. a preset time range); 
obtain predicted speeds and predicted positions of an obstacle at the plurality of time points (see at least [0078]-[0079], disclosing determining the predicted paths of objects or obstacles.  These determinations may take into account position and speed of nearby objects);
calculate a cost function value of each speed trajectory of the plurality of speed trajectories to be selected of the autonomous vehicle (see at least [0071]-[0072], disclosing generating a cost function to determine a selected path), according to the plurality of speed trajectories to be selected of the autonomous vehicle, and the predicted speeds and the predicted positions of the obstacle at the plurality of time points, comprising (see at least Fig. 10; [0082], [0084] disclosing various costs associated with nodes and transitions between the nodes, i.e. the trajectories to be selected, include the predicted paths of object, i.e. obstacles; see also [0078]-[0079], disclosing the predicted paths of objects, i.e. obstacles, take into account at least position and speed of the objects): 
set an expected distance at each time point, according to the speed to be selected of the autonomous vehicle at each time point, the predicted speed of the obstacle at each time point (see at least [0079]-[0081], disclosing each node in the lattice represents, for each particular point in time, an expected relative position and velocity of the AV with respect to the region of interest. The predicted paths of obstacles likely to intersect the region of interest are determined considering the position and speed of the obstacles), (Lujan: see at least [0087], disclosing a cost associated with a node provided that there is sufficient distance between the AV and any other vehicles).
for each speed trajectory to be selected, calculate the cost function value of the speed trajectory to be selected at each time point according to the expected distance and a distance to be selected at each time point, wherein the distance to be selected is a distance from the autonomous vehicle to the obstacle on the speed trajectory to be selected (see at least [0084], disclosing assigning a cost for each node and transition between nodes. The cost function is based at least in part on a distance between the AV and one or more objects, i.e. the distance to be selected), and 
obtain the cost function value of the speed trajectory to be selected within the preset time range according to the cost function value of the speed trajectory to be selected at each time point ((see at least [0085]-[0104], disclosing obtaining a cost for each node and transition between nodes at time points t0 through t4; see also [0105], disclosing selecting a best case, i.e. lowest cost) path for the AV to travel, i.e. the cost is the sum of the costs at each time point; see also [0068], disclosing the path is selected for a predetermined time interval, i.e. a preset time range); and
 select a speed trajectory to be selected with a minimum cost function value, as a planning speed trajectory of the autonomous vehicle (see at least [0105], disclosing selecting a best case, i.e. lowest cost) path for the AV to travel).
Lujan does not explicitly teach:
a result of determining whether a lane change corresponding to the speed trajectory to be selected is a lane change for overtaking or a lane change for yielding, and a preset parameter…
However, in the same field of endeavor, cost trajectories for vehicles, Akella teaches:
a result of determining whether a lane change corresponding to the speed trajectory to be selected is a lane change for overtaking or a lane change for yielding, and a preset parameter (see at least [0051]-[0053], disclosing weights, i.e. preset parameters, associated with the cost of passing, i.e. a determination of overtaking, an obstacle)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the expected distance of Lujan to incorporate a weight for overtaking, as taught by Akella.  One would have been motivated to make this modification in order to allow the vehicle to explore trajectories which may be further from a reference trajectory, as taught by Akella in at least [0051], thus potentially providing a safer trajectory to be selected.

Regarding claim 13, Lujan teaches:
A non-transitory computer-readable storage medium storing a computer program, wherein the computer program, when executed by a processor, causes the processor to perform operations comprising (see at least [0049], disclosing a computer-readable storage device 46):
generating a plurality of speed trajectories to be selected for the autonomous vehicle before the autonomous vehicle changes a lane (see at least Fig. 10; [0083]-[0084], disclosing a lattice graph with nodes and transitions between nodes that indicate future states of the AV, i.e. the nodes and transitions represent a plurality of speed trajectories that the AV could take. The states include the velocity of the AV according to [0071]; See also Fig. 9, [0077], disclosing the intended path includes paths for changing lanes), wherein each speed trajectory in the plurality of speed trajectories to be selected comprises the speeds to be selected at a plurality of time points within a preset time range (see at least Fig. 10; [0071], [0078], disclosing states of the AV include velocity and a time value, i.e. a point in time; see also [0068], disclosing the path is selected for a predetermined time interval, i.e. a preset time range); 
obtaining predicted speeds and predicted positions of an obstacle at the plurality of time points (see at least [0078]-[0079], disclosing determining the predicted paths of objects or obstacles.  These determinations may take into account position and speed of nearby objects);
calculating a cost function value of each speed trajectory of the plurality of speed trajectories to be selected of the autonomous vehicle (see at least [0071]-[0072], disclosing generating a cost function to determine a selected path), according to the plurality of speed trajectories to be selected of the autonomous vehicle, and the predicted speeds and the predicted positions of the obstacle at the plurality of time points, comprising (see at least Fig. 10; [0082], [0084] disclosing various costs associated with nodes and transitions between the nodes, i.e. the trajectories to be selected, include the predicted paths of object, i.e. obstacles; see also [0078]-[0079], disclosing the predicted paths of objects, i.e. obstacles, take into account at least position and speed of the objects): 
setting an expected distance at each time point, according to the speed to be selected of the autonomous vehicle at each time point, the predicted speed of the obstacle at each time point (see at least [0079]-[0081], disclosing each node in the lattice represents, for each particular point in time, an expected relative position and velocity of the AV with respect to the region of interest. The predicted paths of obstacles likely to intersect the region of interest are determined considering the position and speed of the obstacles), (Lujan: see at least [0087], disclosing a cost associated with a node provided that there is sufficient distance between the AV and any other vehicles).
for each speed trajectory to be selected, calculating the cost function value of the speed trajectory to be selected at each time point according to the expected distance and a distance to be selected at each time point, wherein the distance to be selected is a distance from the autonomous vehicle to the obstacle on the speed trajectory to be selected (see at least [0084], disclosing assigning a cost for each node and transition between nodes. The cost function is based at least in part on a distance between the AV and one or more objects, i.e. the distance to be selected), and 
obtaining the cost function value of the speed trajectory to be selected within the preset time range according to the cost function value of the speed trajectory to be selected at each time point ((see at least [0085]-[0104], disclosing obtaining a cost for each node and transition between nodes at time points t0 through t4; see also [0105], disclosing selecting a best case, i.e. lowest cost) path for the AV to travel, i.e. the cost is the sum of the costs at each time point; see also [0068], disclosing the path is selected for a predetermined time interval, i.e. a preset time range); and
 selecting a speed trajectory to be selected with a minimum cost function value, as a planning speed trajectory of the autonomous vehicle (see at least [0105], disclosing selecting a best case, i.e. lowest cost) path for the AV to travel).
However, in the same field of endeavor, cost trajectories for vehicles, Akella teaches:
a result of determining whether a lane change corresponding to the speed trajectory to be selected is a lane change for overtaking or a lane change for yielding, and a preset parameter (see at least [0051]-[0053], disclosing weights, i.e. preset parameters, associated with the cost of passing, i.e. a determination of overtaking, an obstacle)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the expected distance of Lujan to incorporate a weight for overtaking, as taught by Akella.  One would have been motivated to make this modification in order to allow the vehicle to explore trajectories which may be further from a reference trajectory, as taught by Akella in at least [0051], thus potentially providing a safer trajectory to be selected.

Claims 3, 6, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lujan in view of Akella, and further in view of Sen et al. (US 2017/0349183 A1, from Applicant’s IDS dated October 12, 2020, hereinafter “Sen”).

Regarding claim 3, the combination of Lujan and Akella teaches:
The method according to claim 2, wherein the calculating a cost function value of each speed trajectory of the speed trajectories to be selected of the autonomous vehicle, according to the plurality of speed trajectories to be selected of the autonomous vehicle, and the predicted speeds and the predicted positions of the obstacle at the plurality of time points comprises:…
The combination does not explicitly teach:
generating a travelling route trajectory in a route-time coordinate system according to the speed trajectory to be selected, wherein a horizontal axis and a longitudinal axis of the route-time coordinate system denote a time and a position respectively;
and mapping a plurality of predicted positions of the obstacle into the route-time coordinate system to obtain a mapping route trajectory of the obstacle, according to a correspondence relation to the time points.
However, in the same field of endeavor, vehicle trajectory planning, Sen teaches:
generating a travelling route trajectory in a route-time coordinate system according to the speed trajectory to be selected, wherein a horizontal axis and a longitudinal axis of the route-time coordinate system denote a time and a position respectively (Sen: see at least [0091], Fig. 10, disclosing a position vs. time trajectory generation);
and mapping a plurality of predicted positions of the obstacle into the route-time coordinate system to obtain a mapping route trajectory of the obstacle, according to a correspondence relation to the time points (Sen: see at least [0091], Fig. 10, disclosing a position vs. time trajectory generation including the positions of obstacles mA, mB, and mC, i.e. the other vehicles).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the cost function of Lujan to incorporate a route-time coordinate system, as taught by Sen.  One would have been motivated to make this modification in order to avoid a potential collision, thereby increasing safety.

Regarding claim 6, modified Lujan teaches:
The method according to claim 3, wherein the calculating a cost function value of the speed trajectory to be selected at each time point according to the expected distance and a distance to be selected at each time point comprises: determining the distance to be selected at each time point, according to the travelling route trajectory and the mapping route trajectory (Sen: see at least [0088-0091]; Figs. 8-10, disclosing deriving the plurality of time-series patterns of the target speeds based on the forecasted operation patterns of the peripheral vehicles, i.e. based on the mapping trajectory and the candidate trajectory of the own vehicle as shown in Fig. 8);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the cost function of Lujan to incorporate a route-time coordinate system, as taught by Sen, and therefore determine a distance to be selected according to the route trajectory and the mapping route trajectory.  One would have been motivated to make this modification in order to avoid a potential collision, thereby increasing safety.
Lujan does not explicitly teach:
calculating the cost function value of the speed trajectory to be selected at each time point according to a formula cost=max[0, -x4(d-d_desire)], wherein d is a distance to be selected at the time point, d_desire is an expected distance at the time point, and x4 is a fourth preset parameter.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving an evaluation of a candidate trajectory, as shown by Lujan.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  In addition, because both Lujan and the claimed invention are directed to autonomous vehicle control, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the trajectory evaluation of Lujan for the equation as claimed to achieve predictable result of determining an optimal or safest trajectory for changing lanes.

Regarding claim 9, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise. 

Regarding claim 12, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise. 

Regarding claim 15, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise. 

Regarding claim 18, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise. 


Claims 4-5, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lujan in view of Akella, in view of Sen, and further in view of Costa et al. (US 2018/0246517 A1, hereinafter Costa).

Regarding claim 4, modified Lujan teaches:
The method according to claim 3,…
Lujan does not explicitly teach:
wherein the setting an expected distance at each time point, according to the speed to be selected of the autonomous vehicle at each time point, the predicted speed of the obstacle at each time point, whether a lane change corresponding to the speed trajectory to be selected is a lane change for overtaking or a lane change for yielding, and a preset parameter comprises: determining a lane change corresponding to the speed trajectory to be selected as a lane change for overtaking or a lane change for yielding, according to the travelling route trajectory and the mapping route trajectory;
and if the lane change is determined as a lane change for overtaking, calculating the expected distance at each time point according to a formula:
d_desire = v-_obs×x1 + (v_obs × v_adc) ×x2 + x3; wherein d_desire is an expected distance at the time point, v_obs is a predicted speed at the time point, v_adc is a speed to be selected at the time point, and x1, x2 and x3 are a first preset parameter, a second preset parameter and a third preset parameter, respectively.
However, in the same field of endeavor, autonomous vehicle control, Costa teaches:
wherein the setting an expected distance at each time point, according to the speed to be selected of the autonomous vehicle at each time point and the predicted speed of the obstacle at each time point comprises: determining a lane change corresponding to the speed trajectory to be selected as a lane change for overtaking or a lane change for yielding, according to the travelling route trajectory and the mapping route trajectory (see at least Fig. 8, element 808; [0078], disclosing determining a trajectory by which the own vehicle travels behind an object of interest, i.e. yielding to the obstacle, or a trajectory by which the own vehicle travels in front of the object of interest, i.e. overtaking.);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the trajectory selection of Lujan to incorporate the teachings of Costa.  One would have been motivated to make this modification in order to allow for the autonomous vehicle to better adjust its motion to follow behind and/or travel in front of an object of interest, such as an obstacle or another vehicle, therefore reducing the likelihood of collision and increasing safety, as taught by Costa in at least [0021].
Furthermore, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving an evaluation of a candidate trajectory, as shown by Lujan.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  In addition, because both Lujan and the claimed invention are directed to autonomous vehicle control, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the trajectory evaluation of Lujan for the equation as claimed to achieve predictable result of determining an optimal or safest trajectory for changing lanes.

Regarding claim 5, modified Lujan teaches:
The method according to claim 4 (cited above),…
The Lujan does not explicitly teach:
wherein the setting an expected distance at each time point, according to speed to be selected of the autonomous vehicle at each time point, the predicted speed of the obstacle at each time point, whether a lane change corresponding to the speed trajectory to be selected is a lane change for overtaking or a lane change for yielding, and a preset parameter comprises: if the lane change is determined as a lane change for yielding, calculating the expected distance at each time point according to a formula: d-_desire = v_obs×x1 + (v_adc – v_obs) ×x2+x3.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving an evaluation of a candidate trajectory, as shown by Lujan.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  In addition, because both Lujan and the claimed invention are directed to autonomous vehicle control, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the trajectory evaluation of Lujan for the equation as claimed to achieve predictable result of determining an optimal or safest trajectory for changing lanes.

Regarding claim 10, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise. 

Regarding claim 11, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise. 

Regarding claim 16, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise. 

Regarding claim 17, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise. 

Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Lujan fails to teach feature (i), Examiner respectfully disagrees.  Applicant primarily argues that Lujan does not explicitly disclose “calculating a cost function value of each speed trajectory of the plurality of speed trajectories to be selected of the autonomous vehicle”  However, as previously cited, Lujan discloses in [0071] that “a cost function to determine a selected path 461 that substantially minimizes the cost function”  In other words, a cost function value for each path is calculated and the selected path 461 is the path that minimizes the overall cost value, as would be understood by one of ordinary skill in the art. 
Furthermore, in response to Applicant’s argument that Lujan fails to disclose “ calculating a cost function value/cost value of a speed trajectory to be selected, according to a speed trajectory to be selected of AV 10, and the predicted speeds and the predicted positions of an obstacle at a plurality of time points,” Examiner respectfully disagrees and points to at least Fig. 10 and [0082] of Lujan, which states “the directed graph includes various associated costs for the various nodes and/or transitions therebetween based on a cost function that is applied for the respective states of the AV 10 and/or the transitions therebetween (e.g., the AV 10 acceleration) relative to the region of interest for each of the various nodes and/or transitions.” Furthermore, Lujan discloses in [0082] “the cost function is applied to the state nodes as well as to the transitions (e.g., including the AV 10 acceleration) between the state nodes.”  In other words, the cost function is calculated according to the speed trajectory of the AV (transitions between nodes).  [0084] of Lujan discloses “the cost function is also applied to transitions between the various nodes, and is based at least in part on occupant comfort, energy and a distance between the AV 10 and one or more objects…”  Additionally, Lujan takes into account the position and speeds of obstacles, as described in previously [0079], which states “In various embodiments, these determinations may take into account, for example the position, speed, acceleration, pose, size, and any other relevant attribute of nearby objects…”
In response to Applicant’s arguments stating the cited prior art does not teach technical feature (ii), Examiner respectfully disagrees.
Applicant argues that Lujan does not disclose how to determine the safe distance between the AV and any other objects. Examiner respectfully disagrees and points to [0062] of Lujan, which discloses the use of cameras radars and lidars.  One of ordinary skill in the art, prior to the effective filing date of the claimed invention would understand that a camera, radar or especially lidar can used to determine a distance between objects, specifically the vehicle and another object in this case. 
Examiner notes that “a safe distance” is defined by the claim to be “set to avoid a collision between the autonomous vehicle and the obstacle.”  Therefor Examiner is interpreting the safe distance to be any distance that avoids collision between the AV and an obstacle.
In view of the above interpretation, Examiner points to [0084] of Lujan, which teaches a high cost in the event of contact. 
[0084] Also in various embodiments, each of the subsequent nodes 1511-1548 has a cost associated therewith, as determined via application of a cost function with respective states associated with the various nodes and with respect to transitions between the nodes. For example, in various embodiments, an assigned cost associated with each node (and/or transition between nodes) may be an integer, a real number, or any other quantitative measure that would allow different nodes and corresponding paths to be compared. In various embodiments, the cost function produces a cost number for each specific node (and/or transition between nodes) that is based on the cost function as applied to various factors of the particular node that pertain to the state of the AV 10 with respect to the region of interest. Also in various embodiments, the cost function is also applied to transitions between the various nodes, and is based at least in part on occupant comfort, energy and a distance between the AV 10 and one or more objects, among other possible factors. For example, in various embodiments, such factors may include, without limitation: whether another vehicle or other object is likely to contact the AV 10 (with a relatively high cost in the event of contact), whether or not another vehicle or other object is likely to intersect with a path of the AV 10 such as to require an evasive maneuver (with a relatively high cost associated with such a maneuver, but potentially less than the cost of contact itself), whether or not another vehicle or other object is likely to come sufficiently close to contacting the AV 10 such as to potentially make a passenger of the AV 10 uncomfortable (also with a relatively high cost associated with such a maneuver, but potentially less than the cost of contact itself), the type of object that the AV 10 contact or nearly contact (e.g., with a relatively higher cost for near contact with a pedestrian or bicyclist as compared with other vehicles or other objects), one or more other measures of occupant comfort (e.g., relatively higher costs associated with higher levels of acceleration, velocity, and/or jerk), energy usage (e.g., relatively higher costs with higher energy usage, all else being equal), whether and to what extent the end of the region of interest has been reached (e.g., with relatively higher costs for a longer duration to reach the end of the region of interest, all else being equal), and the like... 

Therefore, Lujan discloses the ability to determine if and AV will come into contact with another object or vehicle, and thus sets a high cost for collision.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case Lujan discloses 
In this case, Lujan teaches all of the feature sans “whether a lane change corresponding to the speed trajectory to be selected is a lane change for overtaking or a lane change for yielding, and a preset parameter.’ However, Akella is brought in to teach this limitation. Akella discloses weights associated with the cost of the initial trajectory to change lanes to pass, i.e. a determination for lane change trajectory for overtaking an obstacle, in at least [0051]-[0053].
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the expected distance of Lujan to incorporate a determination for overtaking, as taught by Akella. One would have been motivated to make this modification in order to allow the vehicle to explore trajectories which may be further from a reference trajectory, as taught by Akella in at least [0051], thus potentially providing a safer trajectory to be selected.
IMPORTANT NOTE:
Examiner recommends amending the independent claims to better and more clearly incorporate the subject matter of Fig. 5, steps S311-313. I.e. adding a limitation including the determination step of determining a lane change is a lane change for overtaking or yielding and to distinguish there is a separate expected distance calculation depending on the aforementioned determination.
	Regarding technical feature (iii), Applicant argues that Lujan fails to disclose “an expected distance at each time point.”  Examiner respectfully disagrees and points to [0079]-[0081] of Lujan, disclosing each node in the lattice represents, for each particular point in time, an expected relative position and velocity of the AV with respect to the region of interest. The predicted paths of obstacles likely to intersect the region of interest are determined considering the position and speed of the obstacles.  

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664